Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-14-2003

USA v. Parchment
Precedential or Non-Precedential: Non-Precedential

Docket 02-1368




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"USA v. Parchment" (2003). 2003 Decisions. Paper 742.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/742


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                             NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              ___________

                                   No. 02-1368
                                  ____________

                        UNITED STATES OF AMERICA

                                         v.

                        CECIL V. OWEN PARCHMENT,
                           a/k/a OWEN, a/k/a BUBA,
                         Cecil Owen Parchment, Appellant

                                _________________

                ON APPEAL FROM THE DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                       (District Court No. 01-CR-00233-01)
                       District Court Judge: Harvey Bartle, III
                                __________________

                  Submitted Pursuant to Third Circuit LAR 34.1(a)
                                February 13, 2003

Before:     ALITO and McKEE, Circuit Judges, and Schwarzer,* Senior District
            Judge

                          (Opinion Filed: March 13, 2003)




      *
       Honorable William W Schwarzer, Senior District Judge, Northern District of
California, sitting by designation.
                             _______________________

                             OPINION OF THE COURT
                             _______________________

PER CURIAM:

             Pursuant to a plea agreement, Cecil V. Owen Parchment pled guilty to

several counts of a Superceding Indictment charging him with conspiracy to

distribute more than fifty grams of cocaine base, distribution of cocaine base in

excess of five grams within 1000 feet of a school, distribution of marijuana in

excess of fifty grams, and related charges. His plea was accepted and he was

thereafter sentenced to 120 months’ imprisonment, supervised release of five years,

and a special assessment of $800. This appeal followed.

             Counsel has filed a brief pursuant to Anders v. California, 386 U.S.

738 (1967) wherein counsel states, “after a conscientious examination of the

record, [he] can find no non-frivolous issues for appeal.” Appellant’s Br. at 19.

Parchment filed an informal brief in response, asserting that his plea was involuntary

and he received ineffective assistance of counsel. He argues that his counsel

represented to him that he would receive a maximum of seven years’ imprisonment,

and that the government had promised not to make a sentencing recommendation,

but did so, thereby breaching the plea agreement. These claims are frivolous.


                                           2
             First, during the plea colloquy, the district court confirmed that

Parchment had read the plea agreement, understood it, and signed it. Parchment

agreed under oath that no one “made any threat or promise or assurance to [him] of

any kind other than what is contained in the plea agreement to convince or induce

[him] to sign it.” He was advised that he would be subject to the maximum

sentence of life in prison and the applicable mandatory minimum of twenty years.

Further, the plea agreement states that the court may impose the specified maximum

and mandatory minimum sentence. We thus conclude that Parchment’s plea was

knowing and voluntary. See U.S. v. Mustafa, 238 F.3d 485, 492 (3d Cir. 2001).

             Second, the plea agreement that Parchment signed specifically

reserved the government’s right to make any sentencing recommendations. Due to

prior drug offenses, Parchment had faced a mandatory minimum sentence of

twenty years’ imprisonment and ten years’ supervised release. Based on two prior

felony drug convictions, the government had the option to seek an enhanced

mandatory sentence of life imprisonment. At sentencing, the government declined

to seek this enhancement, but requested that the court not sentence appellant below

the ten-year mandatory minimum sentence that would have applied had appellant

had no prior drug convictions. The government’s sentencing recommendations

thus inured to Parchment’s benefit.

                                           3
             We agree with counsel’s representations that there are no nonfrivolous

issues before us, and will therefore affirm the judgment of the district court.




                                            4